           18-10509-shl          Doc 1164          Filed 10/20/19 Entered 10/20/19 22:53:15                          Main Document
                                                                 Pg 1 of 36


                                                     UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                      Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                    Reporting Period: 9/1/19 - 9/30/19

                                                                                Federal Tax I.D. # XX-XXXXXXX            Firestar Diamond Inc
                                                                                                   XX-XXXXXXX            Fantasy Inc

                                                CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the
     report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports
     for Southern District of New York.)

     REQUIRED DOCUMENTS                                                              Form No.            Document        Explanation Attached
                                                                                                         Attached
     Schedule of Cash Receipts and Disbursements                                MOR-1                  See Exhibit A "Firestar & Fantasy Cash
                                                                                                                      Register"
     Bank Reconciliation (or copies of debtor's bank reconciliations)           MOR-1 (CON'T)
       Copies of bank statements                                                                                      Included
       Cash disbursements journals                                                                     See Exhibit A " Firestar & Fantasy Cash
                                                                                                                      Register"
     Statement of Operations                                                    MOR-2                     See Exhibit B "Firestar, Fantasy &
                                                                                                          Consolidated Income Statements"

     Balance Sheet                                                              MOR-3                     See Exhibit C "Firestar, Fantasy &
                                                                                                            Consolidated Balance Sheets"
     Status of Post-petition Taxes                                              MOR-4                                Not applicable
       Copies of IRS Form 6123 or payment receipt                                                                   Not applicable
       Copies of tax returns filed during reporting period                                                          Not applicable
     Summary of Unpaid Post-petition Debts                                      MOR-4                   See Exhibit D "Post Petition Payables"
       Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                               MOR-5
     Taxes Reconciliation and Aging                                             MOR-5
     Payments to Insiders and Professional                                      MOR-6
     Post Petition Status of Secured Notes, Leases Payable                      MOR-6
     Debtor Questionnaire                                                       MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
     knowledge and belief.


     /s/ Richard Levin, Chapter 11 Trustee                                                           10/20/2019


     This MOR reflects corrections from prior reports made to correctly reflect the Companies' financial statements.




                                                                                                                                       FORM MOR
                                                                                                                                           2/2008
                                                                                                                                     PAGE 1 OF 25
      18-10509-shl               Doc 1164             Filed 10/20/19 Entered 10/20/19 22:53:15                                         Main Document
                                                                    Pg 2 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor                                                                          9/1/19 - 9/30/19

                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash
     from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The
     amounts reported in the "CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.
     Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements
     journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See
     MOR-1 (CON’T)]


                                                           Firestar United Bank         Fantasy United       Current Month Total
                                                              Account (9796)            Bank Account           (All Accounts)
     ACCOUNT NUMBER (LAST 4)                                                                (9842)
     CASH BEGINNING OF MONTH                                             601,367                 249,877                 851,244
     RECEIPTS
     Cash Sales                                                                 -                      -                        -
     Collections On Pre-Petition Accounts                                       -                      -                        -
     Receivable
     Collections On Post-Petition Accounts                                      -                      -                        -
     Receivable
     Memo Sales                                                            8,352                       -                   8,352
     Sale Of Assets                                                      236,404                       -                 236,404
     Royalties                                                                -                        -                       -
     Other (Miscellaneous/T-Bill Proceeds)                                    37                       -                      37
     Transfers (From DIP Accts)                                               -                    8,545                   8,545
       TOTAL RECEIPTS                                                    244,794                   8,545                 253,338
     DISBURSEMENTS
     Net Payroll (Includes Employee's Payroll                                   -                      -                        -
     Taxes)
     Payroll Taxes                                                              -                      -                        -
     Employee Benefits                                                          -                      -                        -
     Sales, Use, & Other Taxes                                                  -                      -                        -
     Utilities                                                                  -                      -                        -
     Secured (Bank Loan Interest Payments                                       -                      -                        -
     & Quarterly Line Fee)/Rental/Leases
     Insurance                                                                 -                       -                       -
     Administrative                                                          (177)                     -                     (177)
     Logistics                                                                 -                       -                       -
     Operations                                                                -                       -                       -
     Court Approved Wages, 503(B) 9 And                                        -                       -                       -
     Critical Vendors
     Court Approved Bank Loan Payments                                          -                      -                        -
     Restructuring                                                       (23,702)                      -                 (23,702)
     Investing Activities/90-Day Treasury                                     -                        -                      -
     Bill
     Transfers (To DIP Accts)                                            (77,205)                      -                 (77,205)
     Professional Fees                                                  (101,270)                      -                (101,270)
     U.S. Trustee Quarterly Fees                                              -                        -                      -
     Court Costs                                                              -                        -                      -
     TOTAL DISBURSEMENTS                                                (202,353)                      -                (202,353)

     Net Cash Flow                                                         42,440                  8,545                  50,985
     (Receipts Less Disbursements)

     CASH – END OF MONTH                                                 643,807                 258,422                 902,229

                                                                                                                                                FORM MOR-1
                                                                                                                                                      2/2008
                                                                                                                                                PAGE 2 OF 25
      18-10509-shl       Doc 1164        Filed 10/20/19 Entered 10/20/19 22:53:15                     Main Document
                                                       Pg 3 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor                                                      9/1/19 - 9/30/19


                       THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)


                                          Firestar Diamond Inc      Fantasy Inc         Total
     TOTAL DISBURSEMENTS                              (202,353)               -           (202,353)
       LESS: TRANSFERS TO OTHER
     DEBTOR IN POSSESSION
     ACCOUNTS / PURCHASE OF 90-
     DAY TREASURY BILL / OTHER
     ESCROW ACCOUNT                                      77,205                   -         77,205
       PLUS: ESTATE
     DISBURSEMENTS MADE BY                                   -                    -             -
     TOTAL DISBURSEMENTS FOR                          (125,149)                   -       (125,149)
     CALCULATING U.S. TRUSTEE
     QUARTERLY FEES




                                                                                                               FORM MOR-1
                                                                                                                     2/2008
                                                                                                               PAGE 3 OF 25
        18-10509-shl                     Doc 1164                  Filed 10/20/19 Entered 10/20/19 22:53:15                                          Main Document
In re Firestar Diamond Inc & Fantasy Inc (Combined)
                                                                                 Pg 4 of 36
                                                                                                           Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                      Reporting Period:           9/1/19 - 9/30/19

                                                                  BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                            Firestar United Bank        Fantasy United Bank
                                               Account (9796)             Account (9842)

     BALANCE PER BOOKS                                       643,807                 258,422


     BANK BALANCE                                            644,956                 258,422
     (+) DEPOSITS IN                                               -                       -
     TRANSIT (ATTACH LIST)
     (-) OUTSTANDING                                          (1,149)                        -
     CHECKS (ATTACH LIST) :
     OTHER (ADJUSTMENTS                                           -                          -
     TO BE POSTED TO
     BOOKS)

     ADJUSTED BANK                                           643,807                 258,422
     BALANCE *                                                                                                                                                               -
     *"Adjusted Bank Balance" must equal "Balance per Books"
                                                                                             -
     DEPOSITS IN TRANSIT                            Ref. #                     Amount                       Date                             Payor               Account


     CHECKS OUTSTANDING                              Ck. #                     Amount                       Date                             Payee               Account
                                                     110                              1,149.00           01/29/19           CT Corporation               Firestar - 9796

     OTHER




                                                                                                                                                               FORM MOR-1 (CONT.)
                                                                                                                                                                           2/2008
                                                                                                                                                                     PAGE 4 OF 25
     18-10509-shl               Doc 1164            Filed 10/20/19 Entered 10/20/19 22:53:15                                 Main Document
                                                                  Pg 5 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                REVENUES                                CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     Gross Revenues                                                                93,352           40,897,144
     Less: Returns and Allowances                                                       -            (7,126,874)
     Net Revenue                                                                   93,352           33,770,270
     COST OF GOODS SOLD
     Beginning Inventory                                                       2,322,785            41,040,181
     Add: Purchases (includes returned goods)                                          -             4,423,398
     Add: Cost of Labor                                                                -               263,339
     Add: Other Costs/Adjustments                                                      -             1,064,426
     Less: Ending Inventory                                                    1,408,256             1,408,256
     Cost of Goods Sold                                                          914,529            45,383,088
     Gross Profit (Loss)                                                        (821,177)          (11,612,818)
     OPERATING EXPENSES
     Advertising & Marketing                                                            -              488,900
     Auto and Truck Expense                                                             -                     -
     Bad Debts                                                                          -            9,076,146
     Contributions                                                                      -                     -
     Employee Benefits                                                                  -                92,575
     Officer/Insider Compensation*                                                      -              235,967
     Insurance                                                                          -              177,420
     Management Fees/Bonuses                                                            -                     -
     Office Expense                                                                   163               (86,288)
     Pension & Profit-Sharing Plans                                                     -                     -
     Repairs and Maintenance                                                            -                     -
     Rent and Lease Expense                                                             -              270,627
     Salaries/Commissions/Fees                                                          -            1,285,536
     Show Expense                                                                       -                68,765
     Supplies                                                                           -                     -
     Taxes - Payroll                                                                    -              136,230
     Taxes - Real Estate                                                                -                     -
     Taxes - Other                                                                      -                43,738
     Travel and Entertainment                                                           -                24,464
     Utilities                                                                          -                19,716
     Other (see MOR-2a Schedule)                                                    2,500              776,789
     Total Operating Expenses Before Depreciation                                   2,663           12,610,583
     Depreciation/Depletion/Amortization                                                -              287,697
     Net Profit (Loss) Before Other Income & Expenses                            (823,840)         (24,511,099)
     OTHER INCOME AND EXPENSES
     Other Income                                                                      -                58,375
     Interest Expense                                                                  -               682,516
     Other Expense (Bank Charges)                                                      -                11,759
     Net Profit (Loss) Before Reorganization Items                               (823,840)         (25,205,374)




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 5 OF 25
      18-10509-shl                  Doc 1164               Filed 10/20/19 Entered 10/20/19 22:53:15                          Main Document
                                                                         Pg 6 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                    REVENUES                            CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     REORGANIZATION ITEMS
     Professional Fees (see MOR-6 ) as adjusted                                  297,979             7,378,232
     U. S. Trustee Quarterly Fees                                                 12,318               270,524
     Adj due to prior accrual true-up                                            134,682               940,035
     Loss due to writeoff of Other Assets, Fixed Assets and                      171,601               933,919
     accrued liabilities and expenses
     Gain on Redemption of Treasury Bill                                                -               (30,333)
     Loss due to increase in Allowance for Bad Debt                                     -            6,419,541
     Other Reorganization Expenses (see below )                                    10,000            1,408,624
     Total Reorganization Expenses                                                626,580           17,320,542
     Income Taxes                                                                       -                    -
     Net Profit (Loss)                                                         (1,450,420)         (42,525,915)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




     BREAKDOWN OF “OTHER” CATEGORY
     OTHER REORGANIZATION EXPENSES
     Legal Publication Fee for Bid Procedure                                            -                17,967
     Adequate Protection Obligations (Bank's Attorneys' Fee)                            -             1,153,621
     V Discovery Fee                                                               10,000               237,037




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 6 OF 25
     18-10509-shl              Doc 1164            Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                                                 Pg 7 of 36
In re Firestar Diamond Inc & Fantasy Inc                 18-10509 (SHL) / 18-
      Debtor


                    OTHER EXPENSES (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis
     of accounting recognizes revenue when it is realized and expenses when they are
     incurred, regardless of when cash is actually received or paid.




                                                        CURRENT        CUMULATIVE -
                   OTHER EXPENSES                        MONTH         FILING TO DATE

     Shipping Expense                                             -             (3,048)
     Royalty Expense                                              -            163,010
     Computer Expense                                             -             44,345
     Back Office Expense                                          -            120,909
     Vault Monitors                                               -            269,635
     Bank Charges                                                 -             17,123
     Professional Fees (pre-petition invoices)                    -             70,104
     Miscellaneous                                            2,500             94,709
     Total                                                    2,500            776,788
        18-10509-shl                     Doc 1164                  Filed 10/20/19 Entered 10/20/19 22:53:15                                                          Main Document
                                                                                 Pg 8 of 36
                                                                                                                               18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                   Case No. 10511 (SHL)
      Debtor                                                                                                 Reporting Period:           9/1/19 - 9/30/19

                                                                                          BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                               ASSETS                                                 BOOK VALUE AT END OF                 BOOK VALUE AT END OF              BOOK VALUE ON
                                                                                                    CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE OR
                                                                                                                                                                              SCHEDULED
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                                     902,229                               851,244           4,333,143
     Restricted Cash and Cash Equivalents                                                                                5,570,698                             5,570,698                 -
     Accounts Receivable (Net of Advertising Allowance)                                                                    695,218                               964,577          21,045,799
     Notes Receivable                                                                                                          -                                     -                   -
     Inventories                                                                                                         1,408,256                             2,322,785          41,040,181
     Prepaid Expenses                                                                                                          -                                     -               560,841
     Professional Retainers                                                                                                    -                                     -                   -
     Other Current Assets (See tab "Balance Sheet")                                                                            -                                     -                   -
     TOTAL CURRENT ASSETS                                                                                                8,576,400                             9,709,304          66,979,964
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                                                               -                                  -                   -
     Machinery and Equipment                                                                                                      -                                  -               279,061
     Furniture, Fixtures and Office Equipment                                                                                     -                                  -             3,543,518
     Leasehold Improvements                                                                                                       -                                  -               480,116
     Vehicles                                                                                                                     -                                  -                   -
     Less: Accumulated Depreciation                                                                                               -                                  -            (3,798,079)
     TOTAL PROPERTY & EQUIPMENT                                                                                                   -                                  -               504,616
     OTHER ASSETS
     Amounts due from Insiders*                                                                                         2,275,539                              2,275,539           2,321,040
     Other Assets                                                                                                             -                                      -             2,410,108
     TOTAL OTHER ASSETS                                                                                                 2,275,539                              2,275,539           4,731,148
     TOTAL ASSETS                                                                                                      10,851,940                             11,984,843          72,215,728

                               LIABILITIES AND OWNER EQUITY                                           BOOK VALUE AT END OF                 BOOK VALUE AT END OF             BOOK VALUE ON
                                                                                                    CURRENT REPORTING MONTH               PRIOR REPORTING MONTH             PETITION DATE

     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable (refer to FORM MOR-4 for breakdown)                                                                   17,075                                19,575                 -
     Taxes Payable (refer to FORM MOR-4)                                                                                       -                                     -                   -
     Wages Payable                                                                                                             -                                     -                   -
     Due to Escrow Account                                                                                                     -                                     -                   -
     Rent / Leases - Building/Equipment                                                                                        -                                     -                   -
     Secured Debt / Adequate Protection Payments                                                                               -                                     -                   -
     Professional Fees                                                                                                   2,405,255                             2,196,279                 -
     Amounts Due to Insiders*                                                                                                  -                                     -                   -
     Other Post-petition Liabilities (Accrued Disability & 401K Payable)                                                       -                                     -                   -
     TOTAL POST-PETITION LIABILITIES                                                                                     2,422,330                             2,215,854                 -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                                             -                                      -            20,079,007
     Priority Debt                                                                                                            -                                      -                   -
     Deferred Taxes - Long Term                                                                                               -                                      -               670,000
     Deferred Rent                                                                                                            -                                      -                96,189
     Unsecured Debt                                                                                                    44,212,699                             44,101,659          44,627,706
     TOTAL PRE-PETITION LIABILITIES                                                                                    44,212,699                             44,101,659          65,472,902
     TOTAL LIABILITIES                                                                                                 46,635,029                             46,317,513          65,472,902
     OWNERS' EQUITY
     Capital Stock                                                                                                           110                                     110                 110
     Additional Paid-In Capital                                                                                        4,705,790                               4,705,790           4,705,790
     Partners' Capital Account                                                                                                 -                                       -                  -
     Owner's Equity Account                                                                                                    -                                       -                  -
     Retained Earnings - Pre-Petition                                                                                  2,036,926                               2,036,926           2,036,926
     Retained Earnings - Post-petition                                                                               (42,525,915)                            (41,075,495)                 -
     Adjustments to Owner Equity (See Below)                                                                                   -                                       -                  -
     Post-petition Contributions (attach schedule)                                                                             -                                       -                  -
     NET OWNERS’ EQUITY                                                                                              (35,783,089)                            (34,332,669)          6,742,826
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                                             10,851,939                              11,984,843          72,215,728

     *"Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                                                                                        FORM MOR-3
                                                                                                                                                                                              2/2008
                                                                                                                                                                                        PAGE 8 OF 25
       18-10509-shl                Doc 1164     Filed 10/20/19 Entered 10/20/19 22:53:15                 Main Document
                                                              Pg 9 of 36
                                                                                    18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                        Case No. 10511 (SHL)
      Debtor                                                      Reporting Period:           9/1/19 - 9/30/19

                                                                                -                         -                 -
     BALANCE SHEET - continuation section
                                       ASSETS                 BOOK VALUE AT END OF     BOOK VALUE AT END OF      BOOK VALUE ON
                                                               CURRENT REPORTING      PRIOR REPORTING MONTH      PETITION DATE
                                                                    MONTH
     Other Current Assets
     90-Day US Treasury Bill                                              5,570,698                 5,570,698                   -




     Other Assets




                         LIABILITIES AND OWNER EQUITY         BOOK VALUE AT END OF     BOOK VALUE AT END OF      BOOK VALUE ON
                                                               CURRENT REPORTING      PRIOR REPORTING MONTH      PETITION DATE
                                                                    MONTH
     Other Post-petition Liabilities




     Adjustments to Owner’s Equity
     Gain/(Loss) on Sale of Assets


     Post-Petition Contributions




                                                                                                                           FORM MOR-3
                                                                                                                                 2/2008
                                                                                                                           PAGE 9 OF 25
       18-10509-shl                  Doc 1164                Filed 10/20/19 Entered 10/20/19 22:53:15                                                   Main Document
                                                                          Pg 10 of 36

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                             Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                                           Reporting Period: 9/1/19 - 9/30/19

                                                                       STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                                  Amount
                                                                                  Withheld
                                                                  Beginning        and/or                                                     Check # or
     Federal                                                        Tax           Accrued        Amount Paid                Date Paid           EFT            Ending Tax
     Withholding                                                          -                 -                  -                                                                   -

     FICA/Medicare-Employee                                               -                 -                  -                                                                   -
     FICA/Medicare-Employer                                               -                 -                  -                                                                   -
     Unemployment                                                         -                 -                  -                                                                   -
     Income                                                               -                 -                  -                                                                   -
     Other:_____________                                                  -                 -                  -                                                                   -
       Total Federal Taxes                                                -                 -                  -                        -                -                         -
     State and Local
     Withholding                                                          -                 -                  -                                                                   -
     Sales                                                                -                 -                                                                                      -
     Excise                                                               -                 -                                                                                      -
     Unemployment                                                         -                 -                  -                                                                   -
     Real Property                                                        -                 -                                                                                      -
     Personal Property                                                    -                 -                                                                                      -
     Other (Local):                                                       -                 -                  -                                                                   -
      Total State and Local                                               -                 -                  -                                                                   -


     Total Taxes                                                          -                 -                  -                        -                -                         -



                                                              SUMMARY OF UNPAID POST-PETITION DEBTS

     Attached is the aged listing of accounts payable.
                                                                    Current          1-30              31-60                  61-90                Over 91        Total
     Accounts Payable                                                12,700                 -                      -                    -             4,375                 17,075
     Plus Debit balances in Post-Petition A/P,                           -                  -                      -                    -                -                      -
     which were added to A/R
     Plus Credit balances in A/R, which were                                  -             -                      -                    -             8,711                   8,711
     added to A/P
     Wages Payable                                                      -                -                  -                        -                   -                       -
     Professional Fees (Accrued)                                   297,979          338,412            321,145                1,447,720                  -                2,405,255
     Amounts Due to Insiders (Accrued Payroll)                                -             -                      -                    -                -                         -
     Other: (Accrued Disability & 401K Payable)                               -             -                      -                    -                -                         -

     Other:______________                                                -                -                  -                        -                  -                        -
     Total Post-petition Debts                                     310,679          338,412            321,145                1,447,720             13,087                2,431,042
     Explain how and when the Debtor intends to pay any past due post-petition debts.

     The Debtors expect to pay all Post-Petition debts with their existing cash




                                                                                                                                                                    FORM MOR-4
                                                                                                                                                                          2/2008
                                                                                                                                                                   PAGE 10 OF 25
  18-10509-shl                 Doc 1164              Filed 10/20/19 Entered 10/20/19 22:53:15                                            Main Document
                                                                  Pg 11 of 36


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                          Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                        Reporting Period: 9/1/19 - 9/30/19


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                               Amount
     Total Accounts Receivable at the beginning of the reporting period                    7,258,463
     Plus: Amounts billed (net) during the period                                             85,000
     Plus: Amounts due from A. Jaffe                                                          53,645
     Less: Amounts collected during the period                                              (236,404)
     Less: Amounts Written Off                                                              (171,601)
     Total Accounts Receivable at the end of the reporting period                          6,989,103



                                                                                                         Aged by Invoice Date
     Accounts Receivable Aging                                     1-30 Days            31-60 Days            61-90 Days           91+ Days               Total
     1 - 30 days old                                                     53,645                                                                               53,645
     31 - 60 days old                                                                                -                                                             -
     61 - 90 days old                                                                                                      -                                      -
     91+ days old                                                                                                                      6,935,458           6,935,458
     Total Accounts Receivable                                             53,645                    -                     -           6,935,458           6,989,103

     Less Bad Debt Allowance & Accrued Advertising                              -                    -                     -          (6,419,541)           (6,419,541)
     Allowance (includes $30 variance)**
     Net Accounts Receivable (Exclusive of Debit Balances                  53,645                    -                     -             515,916              569,562
     & Inclusive of Credit Balances)
     Plus Credit Balances in AR Aging                                           -                    -                     -               (8,711)              (8,711)
     Plus Debit Balances in AP Aging                                            -                    -                     -                   -                    -

     Net Accounts Receivable (Inclusive of Debit Balances                  53,645                    -                     -             507,205              560,851
     and Exclusive of Credit Balances)

     **This is a general reserve recorded for financial statement reporting purposes, according to GAAP (Generally Accepted Accounting Principles). It is not a write-of

                                                          TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days            31-60 Days            61-90 Days           91+ Days               Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable




                                                                                                                                                                   FORM MOR-5
                                                                                                                                                                         2/2008
                                                                                                                                                                  PAGE 11 OF 25
   18-10509-shl                               Doc 1164
In re Firestar Diamond Inc & Fantasy Inc (Combined)                             Filed 10/20/19 Entered 10/20/19        22:53:15
                                                                                                                  Case No.             Main
                                                                                                                            18-10509 (SHL)         Document
                                                                                                                                             / 18-10511 (SHL)
      Debtor                                                                                             Reporting Period:   9/1/19 - 9/30/19
                                                                                             Pg 12 of 36
                                                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                 INSIDERS
                                                                                                                                        AMOUNT PAID IN                     TOTAL PAID TO
                          NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD       DATE PAID         DATE
     Mihir Bhansali                                     Reimbursement for Marketing Expense Paid                                                                          $ 10,500.00
     Mihir Bhansali                                     Reimbursement for Cell Phone Fee Paid                                                                             $     190.99
     Mihir Bhansali                                     Net Payroll                                                                                                       $ 12,736.81
     Ajay Gandhi                                        Reimbursement for Telephone Expense Paid                                                                          $     300.00
     Ajay Gandhi                                        Net Payroll                                                                                                       $ 36,948.36
     RSR Consulting                                     Director's Fee                                                                                                    $ 47,220.00
                                                                                                 TOTAL PAYMENTS TO INSIDERS             $              -                  $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                             AMOUNT OF                                                                            TOTAL
                                                                                                                                            MONTHLY FEE       AMOUNT      AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                          NAME                                                   APPLICABLE FEE PERIOD                                       STATEMENT       APPROVED     CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*
     Getzler Henrich & Associates , LLC                              February 26, 2018 - March 31, 2018                                             95,498       95,498              -            95,498         95,498                     -
     Getzler Henrich & Associates , LLC                                 April 1, 2018 - April 30, 2018                                              73,256       73,256              -            73,256        168,754                     -
     Getzler Henrich & Associates , LLC                                  May 1, 2018 - May 31, 2018                                                104,230      104,230              -           104,230        272,984                     -
     Getzler Henrich & Associates , LLC                                 June 1, 2018 - June 30, 2018                                                81,578       81,578              -            81,578        354,562                     -
     Getzler Henrich & Associates , LLC                                 July 1, 2018 - August 4, 2018                                              116,280      116,280              -           116,280        470,842                     -
     Getzler Henrich & Associates , LLC                              August 5, 2018 - September 1, 2018                                             80,898       80,898              -            80,578        551,420                     320
     Getzler Henrich & Associates , LLC                            September 2, 2018 - September 30, 2018                                           71,090       71,090              -            71,161        622,581                     248
     Getzler Henrich & Associates , LLC                              October 1, 2018 - October 27, 2018                                             48,493       48,493              -            48,559        671,140                     182
     Getzler Henrich & Associates , LLC                             October 28, 2018 - December 1, 2018                                             28,328       28,328              -            28,403        699,543                     107
     Getzler Henrich & Associates , LLC                            December 1, 2018 - December 31, 2018                                             16,444       16,444              -               -          699,543                  16,551

     Klestadt Winters Jureller Southard &
     Stevens LLP                                                       February 26, 2018 - March 31, 2018                                          343,770      275,298              -                -              -               343,770
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            April 1, 2018 - April 30, 2018                                         166,497      133,589              -           408,917        408,917              101,350
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            May 1, 2018 - May 31, 2018                                             166,543      133,985              -           133,985        542,902              133,908
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                           June 1, 2018 - June 14, 2018                                             50,294           -               -             40,504       583,406              143,698

     Forchelli Deegan Terrana LLP                                      February 26, 2018 - March 31, 2018                                           14,593       11,674              -                -             -                    14,593
     Forchelli Deegan Terrana LLP                                         April 1, 2018 - April 30, 2018                                             3,569        2,855              -             14,529        14,529                   3,632
     Forchelli Deegan Terrana LLP                                         May 1, 2018 - May 31, 2018                                                 4,095        3,276              -                -          14,529                   7,727
     Forchelli Deegan Terrana LLP                                         June 1, 2018 - June 3, 2018                                                1,107          936              -              4,246        18,775                   4,588

     Lackenbach Siegel, LLP                                          February 26, 2018 - March 31, 2018                                             23,855       19,168              -             19,168           -                     4,688
     Lackenbach Siegel, LLP                                              April 1, 2018 - April 30, 2018                                             15,173       12,977              -                -             -                    19,860
     Lackenbach Siegel, LLP                                              May 1, 2018 - May 31, 2018                                                 20,740       17,008              -             29,975        29,975                  10,626
     Lackenbach Siegel, LLP                                             June 1, 2018 - June 14, 2018                                                 4,954        3,963              -              3,963        33,938                  11,616
     Lackenbach Siegel, LLP                                             June 15, 2018 - July 31, 2018                                               19,156       15,325              -                -          33,938                  30,772
     Lackenbach Siegel, LLP                                           August 1, 2018 - August 31, 2018                                              32,619       26,674              -             39,960        73,898                  23,432
     Lackenbach Siegel, LLP                                        September 1, 2018 - November 30, 2018                                            22,442       18,119              -             18,119        92,017                  27,754
     Lackenbach Siegel, LLP                                        December 1, 2018 - December 31, 2018                                              7,770        6,568              -                -          92,017                  35,524
     Lackenbach Siegel, LLP                                          January 1, 2019 - January 31, 2019                                              3,217        2,730              -              9,298       101,315                  29,443
     Lackenbach Siegel, LLP                                          February 1, 2019 - March 31, 2019                                              10,199        9,403              -             21,393       122,708                  18,249
     Lackenbach Siegel, LLP                                              April 1, 2019 - April 30, 2019                                              8,937        7,662              -             24,955       147,663                   2,232
     Lackenbach Siegel, LLP                                             May 1, 2019 - June 30, 2019                                                  6,567        5,430              -              7,662       155,325                   1,136
     Lackenbach Siegel, LLP                                            July 1, 2019 - August 31, 2019                                                3,355        3,205              -                -         155,325                   4,491

     Marks Paneth LLP                                                  February 26, 2018 - March 31, 2018                                          180,214      144,171              -               -              -                180,214
     Marks Paneth LLP                                                     April 1, 2018 - April 30, 2018                                            87,345       69,876              -           214,047        214,047               53,512
     Marks Paneth LLP                                                      May 1, 2018 - May 31, 2018                                               87,086       69,668              -            69,668        283,715               70,929
     Marks Paneth LLP                                                     June 1, 2018 - June 30, 2018                                             127,955       44,122              -            44,122        327,837              154,762

     Baker Hostetler LLP (examiner)                                     April 1, 2018 - April 30, 2018                                               4,484        3,587              -              3,587         3,587                     897
     Baker Hostetler LLP (examiner)                                      May 1, 2018 - May 31, 2018                                                 14,160       11,328              -             11,328        14,915                   3,729
     Baker Hostetler LLP (examiner)                                     June 1, 2018 - June 30, 2018                                                 5,517        4,413              -              4,413        19,328                   4,832
     Baker Hostetler LLP (examiner)                                      July 1, 2018 - July 31, 2018                                                6,136        4,909              -              4,909        24,237                   6,059
     Baker Hostetler LLP (examiner)                                   August 1, 2018 - August 31, 2018                                              27,052       21,641              -             21,641        45,878                  11,470
     Baker Hostetler LLP (examiner)                                September 1, 2018 - September 30, 2018                                            3,294        2,645              -              8,704        54,583                   6,059




                                                                                                                                                                                                                          FORM MOR-6
                                                                                                                                                                                                                                2/2008
                                                                                                                                                                                                                         PAGE 12 OF 25
   18-10509-shl                               Doc 1164
In re Firestar Diamond Inc & Fantasy Inc (Combined)                             Filed 10/20/19 Entered 10/20/19        22:53:15
                                                                                                                  Case No.             Main
                                                                                                                            18-10509 (SHL)         Document
                                                                                                                                             / 18-10511 (SHL)
      Debtor                                                                                             Reporting Period:   9/1/19 - 9/30/19
                                                                                             Pg 13 of 36
                                                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                 INSIDERS
                                                                                                                                        AMOUNT PAID IN                     TOTAL PAID TO
                          NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD       DATE PAID         DATE
     Mihir Bhansali                                     Reimbursement for Marketing Expense Paid                                                                          $ 10,500.00
     Mihir Bhansali                                     Reimbursement for Cell Phone Fee Paid                                                                             $     190.99
     Mihir Bhansali                                     Net Payroll                                                                                                       $ 12,736.81
     Ajay Gandhi                                        Reimbursement for Telephone Expense Paid                                                                          $     300.00
     Ajay Gandhi                                        Net Payroll                                                                                                       $ 36,948.36
     RSR Consulting                                     Director's Fee                                                                                                    $ 47,220.00
                                                                                                 TOTAL PAYMENTS TO INSIDERS             $              -                  $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                             AMOUNT OF                                                                         TOTAL
                                                                                                                                            MONTHLY FEE       AMOUNT      AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO   INCURRED &
                          NAME                                                   APPLICABLE FEE PERIOD                                       STATEMENT       APPROVED     CURRENT MONTH     PRIOR PERIODS       DATE          UNPAID*
     Baker Hostetler LLP (attorney for
     examiner)                                                              April 1, 2018 - April 30, 2018                                          34,823       27,863              -             27,863        27,863            6,960
     Baker Hostetler LLP (attorney for
     examiner)                                                              May 1, 2018 - May 31, 2018                                             121,921       97,720              -             32,131        59,995           96,749
     Baker Hostetler LLP (attorney for
     examiner)                                                             June 1, 2018 - June 30, 2018                                            127,747      104,019              -             44,087       104,082          180,410
     Baker Hostetler LLP (attorney for
     examiner)                                                               July 1, 2018 - July 31, 2018                                          126,553      102,865              -             40,038       144,120          266,925
     Baker Hostetler LLP (attorney for
     examiner)                                                          August 1, 2018 - August 31, 2018                                           272,096      219,598              -                -         144,120          539,021
     Baker Hostetler LLP (attorney for
     examiner)                                                     September 1, 2018 - September 30, 2018                                           17,715       15,481              -           423,141        567,261          133,595
     Baker Hostetler LLP (attorney for
     examiner)                                                         October 1, 2018 - October 31, 2018                                           14,314       11,461              -           139,541        706,802            8,368
     Baker Hostetler LLP (attorney for
     examiner)                                                        October 1, 2018 - December 31, 2018                                            3,953        3,162              -                -         706,802           12,321
     Baker Hostetler LLP (attorney for
     examiner)                                                          January 1, 2019 - March 31, 2019                                             2,744        2,208              -              2,208       709,010           12,857
     Baker Hostetler LLP (attorney for
     examiner)                                                              April 1, 2019 - April 30, 2019                                           1,627        1,302              -              1,302       710,312           13,182
     Baker Hostetler LLP (attorney for
     examiner)                                                              May 1, 2019 - May 31, 2019                                                701           561              -                561       710,872           13,322

     Alvarez & Marsal (FA for examiner)                                  April 19, 2018 - May 31, 2018                                              90,234       72,986              -            46,541         46,541           43,693
     Alvarez & Marsal (FA for examiner)                                   June 1, 2018 - June 30, 2018                                             149,735      120,209              -            41,500         88,040          151,928
     Alvarez & Marsal (FA for examiner)                                    July 1, 2018 - July 31, 2018                                            130,925      105,383              -            40,053        128,093          242,800
     Alvarez & Marsal (FA for examiner)                                 August 1, 2018 - August 31, 2018                                           124,157       99,378              -           318,410        446,504           48,547

     Jenner & Block LLP (Trustee)                                       June 14, 2018 - July 31, 2018                                              191,586      154,046              -           154,046        154,046           37,540
     Jenner & Block LLP (Trustee)                                     August 1, 2018 - August 31, 2018                                             113,573       91,388              -            91,388        245,434           59,725
     Jenner & Block LLP (Trustee)                                  September 1, 2018 - September 30, 2018                                          102,882       82,305              -            82,379        327,814           80,228
     Jenner & Block LLP (Trustee)                                    October 1, 2018 - October 31, 2018                                            105,943       85,322              -            85,322        413,136          100,848
     Jenner & Block LLP (Trustee)                                  November 1, 2018 - November 30, 2018                                             61,278       49,247              -            49,247        462,383          112,879
     Jenner & Block LLP (Trustee)                                  December 1, 2018 - December 31, 2018                                             90,137       72,521              -            72,521        534,904          130,495
     Jenner & Block LLP (Trustee)                                    January 1, 2019 - January 31, 2019                                            127,126      101,916              -           101,916        636,820          155,704
     Jenner & Block LLP (Trustee)                                   February 1, 2019 - February 28, 2019                                           110,418       88,509              -            88,509        725,330          177,613
     Jenner & Block LLP (Trustee)                                      March 1, 2019 - March 31, 2019                                              257,001      206,016              -           206,016        931,346          228,599
     Jenner & Block LLP (Trustee)                                        April 1, 2019 - April 30, 2019                                            237,935      191,205              -           191,205      1,122,550          275,329
     Jenner & Block LLP (Trustee)                                        May 1, 2019 - May 31, 2019                                                250,737      200,765              -           200,765      1,323,316          325,300
     Jenner & Block LLP (Trustee)                                       June 1, 2019 - June 30, 2019                                               215,649      172,817              -           172,817      1,496,133          368,132
     Jenner & Block LLP (Trustee)                                        July 1, 2019 - July 31, 2019                                              258,023      206,941              -               -        1,496,133          626,155
     Jenner & Block LLP (Trustee)                                     August 1, 2019 - August 31, 2019                                             208,728      167,093              -               -        1,496,133          834,883
     Jenner & Block LLP (Trustee)                                  September 1, 2019 - September 30, 2019                                          184,680          -                -               -        1,496,133        1,019,563

     Chapter 11 Trustee                                                 June 14, 2018 - July 31, 2018                                              379,967      303,974              -           303,974        303,974           75,993
     Chapter 11 Trustee                                            November 1, 2018 - November 30, 2018                                            189,219          -                -               -          303,974          265,212
     Chapter 11 Trustee                                            December 1, 2018 - December 31, 2018                                             32,618          -                -               -          303,974          297,831
     Chapter 11 Trustee                                              January 1, 2019 - January 31, 2019                                              6,041          -                -               -          303,974          303,872
     Chapter 11 Trustee                                             February 1, 2019 - February 28, 2019                                             7,540          -                -               -          303,974          311,412
     Chapter 11 Trustee                                                March 1, 2019 - March 31, 2019                                                5,419          -                -               -          303,974          316,831
     Chapter 11 Trustee                                                  April 1, 2019 - April 30, 2019                                              6,862          -                -               -          303,974          323,692
     Chapter 11 Trustee                                                  May 1, 2019 - May 31, 2019                                                 11,518          -                -               -          303,974          335,211
     Chapter 11 Trustee                                                 June 1, 2019 - June 30, 2019                                                12,154          -                -               -          303,974          347,365
     Chapter 11 Trustee                                                  July 1, 2019 - July 31, 2019                                               13,654          -                -               -          303,974          361,019
     Chapter 11 Trustee                                               August 1, 2019 - August 31, 2019                                              19,554          -                -               -          303,974          380,573
     Chapter 11 Trustee                                            September 1, 2019 - September 30, 2019                                            3,754          -                -               -          303,974          384,327

     Alvarez & Marsal (FA for Trustee)                                  June 1, 2018 - June 30, 2018                                                12,000        9,600             -                -              -               12,000
     Alvarez & Marsal (FA for Trustee)                                   July 1, 2018 - July 31, 2018                                               17,207       13,771             -             23,371         23,371              5,836
     Alvarez & Marsal (FA for Trustee)                                August 1, 2018 - August 31, 2018                                              44,263       35,411             -             35,411         58,782             14,689
     Alvarez & Marsal (FA for Trustee)                             September 1, 2018 - September 30, 2018                                          139,726      111,873             -            111,873        170,655             42,542
     Alvarez & Marsal (FA for Trustee)                               October 1, 2018 - October 31, 2018                                            147,162      117,927             -            117,927        288,582             71,777
     Alvarez & Marsal (FA for Trustee)                             November 1, 2018 - November 30, 2018                                             71,960       57,591             -             57,591        346,173             86,146
     Alvarez & Marsal (FA for Trustee)                             December 1, 2018 - December 31, 2018                                             76,658       61,347             -            122,624        468,797             40,179
     Alvarez & Marsal (FA for Trustee)                               January 1, 2019 - January 31, 2019                                             63,437       50,820             -                -          468,797            103,616
     Alvarez & Marsal (FA for Trustee)                              February 1, 2019 - February 28, 2019                                            54,592       43,928             -             32,280        501,077            125,928
     Alvarez & Marsal (FA for Trustee)                                 March 1, 2019 - March 31, 2019                                              126,521      101,814             -            101,814        602,891            150,635
     Alvarez & Marsal (FA for Trustee)                                  April 1, 2019 - April 30, 2019                                             157,319      127,233             -            127,233        730,124FORM MOR-6180,720
     Alvarez & Marsal (FA for Trustee)                                   May 1, 2019 - May 31, 2019                                                142,324      113,805             -            113,805        843,929      2/2008209,239
                                                                                                                                                                                                                      PAGE 13 OF 25
     Alvarez & Marsal (FA for Trustee)                                  June 1, 2019 - June 30, 2019                                               168,963      135,192             -            135,192        979,122            243,010
     Alvarez & Marsal (FA for Trustee)                                   July 1, 2019 - July 31, 2019                                              118,330       94,665          94,665              -        1,073,786            266,675
   18-10509-shl                               Doc 1164
In re Firestar Diamond Inc & Fantasy Inc (Combined)                             Filed 10/20/19 Entered 10/20/19        22:53:15
                                                                                                                  Case No.             Main
                                                                                                                            18-10509 (SHL)         Document
                                                                                                                                             / 18-10511 (SHL)
      Debtor                                                                                             Reporting Period:   9/1/19 - 9/30/19
                                                                                             Pg 14 of 36
                                                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                 INSIDERS
                                                                                                                                        AMOUNT PAID IN                          TOTAL PAID TO
                          NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD          DATE PAID           DATE
     Mihir Bhansali                                     Reimbursement for Marketing Expense Paid                                                                               $ 10,500.00
     Mihir Bhansali                                     Reimbursement for Cell Phone Fee Paid                                                                                  $     190.99
     Mihir Bhansali                                     Net Payroll                                                                                                            $ 12,736.81
     Ajay Gandhi                                        Reimbursement for Telephone Expense Paid                                                                               $     300.00
     Ajay Gandhi                                        Net Payroll                                                                                                            $ 36,948.36
     RSR Consulting                                     Director's Fee                                                                                                         $ 47,220.00
                                                                                                 TOTAL PAYMENTS TO INSIDERS             $                -                     $ 107,896.16




                                                                                                                              PROFESSIONALS
                                                                                                                                             AMOUNT OF                                                                                 TOTAL
                                                                                                                                            MONTHLY FEE          AMOUNT        AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                          NAME                                                   APPLICABLE FEE PERIOD                                       STATEMENT          APPROVED       CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*
     Alvarez & Marsal (FA for Trustee)                                August 1, 2019 - August 31, 2019                                               83,226          67,031               -                -       1,073,786              349,901
     Alvarez & Marsal (FA for Trustee)                             September 1, 2019 - September 30, 2019                                            81,037          64,992               -                -       1,073,786              430,938

     Gem Certification & Assurance Lab,
     Inc.                                                               August 1, 2018 - August 31, 2018                                             44,188          35,350               -             35,350        35,350                   8,838
     Gem Certification & Assurance Lab,
     Inc.                                                          September 1, 2018 - September 30, 2018                                            73,050          58,440               -             58,440        93,790                  23,448
     Gem Certification & Assurance Lab,
     Inc.                                                              October 1, 2018 - October 31, 2018                                            29,313          23,450               -             23,450       117,240                  29,310
     Gem Certification & Assurance Lab,
     Inc.                                                           November 1, 2018 - November 30, 2018                                             24,363          19,490               -             19,490       136,730                  34,183
     Gem Certification & Assurance Lab,
     Inc.                                                           December 1, 2018 - December 31, 2018                                             36,375          29,100               -             29,100       165,830                  41,458
     Gem Certification & Assurance Lab,
     Inc.                                                              January 1, 2019 - January 31, 2019                                            39,038          31,230               -             31,230       197,060                  49,265
     Gem Certification & Assurance Lab,
     Inc.                                                             February 1, 2019 - February 28, 2019                                           32,425          25,940               -             25,940       223,000                  55,750
     Gem Certification & Assurance Lab,
     Inc.                                                                March 1, 2019 - March 31, 2019                                              30,238          24,190               -             24,190       247,190                  61,798
     Gem Certification & Assurance Lab,
     Inc.                                                                   April 1, 2019 - April 30, 2019                                           41,963          33,570               -             33,570       280,760                  70,190
     Gem Certification & Assurance Lab,
     Inc.                                                                   May 1, 2019 - May 31, 2019                                               87,111          78,253               -             78,253       359,013                  79,048
     Gem Certification & Assurance Lab,
     Inc.                                                                  June 1, 2019 - June 30, 2019                                              34,044          29,235               -             29,235       388,248                  83,856
     Gem Certification & Assurance Lab,
     Inc.                                                                    July 1, 2019 - July 31, 2019                                            31,563          27,250               -                -         388,248              115,419
     Gem Certification & Assurance Lab,
     Inc.                                                               August 1, 2019 - August 31, 2019                                             25,225              -                -                -         388,248              140,644
     Gem Certification & Assurance Lab,
     Inc.                                                          September 1, 2019 - September 30, 2019                                            23,175              -                -                -         388,248              163,819

     Whitley Penn, LLP                                               November 14, 2018 - January 31, 2019                                            36,518          29,248              -              29,248        29,248                   7,270
     Whitley Penn, LLP                                                   June 1, 2018 - July 31, 2019                                                 4,559           3,650            3,650             7,270        40,167                     909

     Frankfurt Kurnit Klein & Selz, P.C.                               March 31, 2019 - April 30, 2019                                                5,508           4,406              -                 -             -                     5,508
     Frankfurt Kurnit Klein & Selz, P.C.                                 May 1, 2019 - May 31, 2019                                                   8,919           7,135              -              11,542        11,542                   2,885
     Frankfurt Kurnit Klein & Selz, P.C.                                June 1, 2019 - June 30, 2019                                                    600             480              -                 -          11,542                   3,485
     Frankfurt Kurnit Klein & Selz, P.C.                                 July 1, 2019 - July 31, 2019                                                 2,294           1,835            1,835             2,135        15,512                   1,809
     Frankfurt Kurnit Klein & Selz, P.C.                           September 1, 2019 - September 30, 2019                                             5,333             -                -                 -          15,512                   7,142

     Michael J. Agusta, Esq. as Counsel                                August 13, 2018 - January 31, 2019                                             6,538              -                -                -              -                    6,538

                                                                                         TOTAL PAYMENTS TO PROFESSIONALS                           8,739,088      6,629,817          100,149         6,233,684     6,314,665           2,405,255
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED, PER THE MONTHLY FEE STATEMENT FILED.



                                                     POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                                              AND ADEQUATE PROTECTION PAYMENTS

                                                                                                                                             AMOUNT PAID       TOTAL UNPAID
                  NAME OF CREDITOR                                      SCHEDULED MONTHLY PAYMENT DUE                                       DURING MONTH       POST-PETITION


                                                                                                                 TOTAL PAYMENTS                          -               -




                                                                                                                                                                                                                               FORM MOR-6
                                                                                                                                                                                                                                     2/2008
                                                                                                                                                                                                                              PAGE 14 OF 25
  18-10509-shl            Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15                         Main Document
                                                        Pg 15 of 36


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                        Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                      Reporting Period:         9/1/19 - 9/30/19



                                                  DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions              Yes                       No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
   1   Have any assets been sold or transferred outside the normal course of             X
       business this reporting period? *
   2   Have any funds been disbursed from any account other than a debtor in                                       X
       possession account this reporting period?
   3   Is the Debtor delinquent in the timely filing of any post-petition tax                                      X
       returns?
   4   Are workers compensation, general liability or other necessary insurance
       coverages expired or cancelled, or has the debtor received notice of                                        X
       expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                           X
   6   Have any payments been made on pre-petition liabilities this reporting                                      X
       period?
   7   Are any post petition receivables (accounts, notes or loans) due from             X
       related parties? **
   8   Are any post petition payroll taxes past due?                                                               X
   9   Are any post petition State or Federal income taxes past due?                                               X
  10   Are any post petition real estate taxes past due?                                                           X
  11   Are any other post petition taxes past due?                                                                 X
  12   Have any pre-petition taxes been paid during this reporting period?                                         X
  13   Are any amounts owed to post petition creditors delinquent?                                                 X
  14   Are any wage payments past due?                                                                             X
  15   Have any post petition loans been received by the Debtor from any                                           X
       party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                   X
  17   Is the Debtor delinquent with any court ordered payments to attorneys or                                    X
       other professionals?
  18   Have the owners or shareholders received any compensation outside of                                        X
       the normal course of business?

       * Inventory Asset Sales of $85,000 occurred during the period.
       ** Operating Expenses and Charm Settlement from Old AJ, Inc.




                                                                                                                           FORM MOR-7
                                                                                                                                 2/2008
                                                                                                                          PAGE 15 OF 25
       18-10509-shl                              Doc 1164             Filed 10/20/19 Entered 10/20/19 22:53:15                                                   Main Document
                                                                                   Pg 16 of 36

Firestar Diamond, Inc.
Cash Register
9/1/19 ‐ 9/30/19
Firestar Diamond Inc. Detail Trial Balance
Includes Activities from September 1, 2019 to September 30, 2019


Firestar United Bank Account (9796)                                                                                             September 2019 Total                                    Amount
Posting Date          Description                                            Debit Activities Credit Activities Balance         A/R Collections (Pre Petition)                                ‐

                      Beginning Balance                                                                            601,366.58   A/R Collections (Post Petition)                                ‐
         9/3/2019     Martin V. Marten dba Spirit Lake ‐ Sale 9 ‐ Lot 370         5,300.00                                      Memo Sales (Post Petition)                                8,352.14
         9/3/2019     Jerry Hogan, Inc. ‐ Sale 9‐Lots 357, 365                   28,714.00                                      Receipt from A. Jaffe (Affiliate) for shared expenses          ‐
         9/3/2019     GBC, Inc. ‐ Sale 9‐Lots360, 361, 368, 369                  58,990.00                                      Miscellaneous Deposits                                       37.49
         9/3/2019     One of a Kind Jewelry Creation ‐ Sale 9‐Lot 364             5,000.00                                      Sale of Assets                                          236,404.00
         9/3/2019     Diamond Traders International ‐ Sale 9‐Lots 358, 376       53,400.00                                      Royalties (Receipts)                                           ‐
         9/3/2019     Sterling Jewelers                                           1,757.41                                      V Discovery (Restructuring Costs)                         9,566.63
        9/10/2019     Whitley Penn LLP                                                              (3,649.62)                  Claims Agent Reorg                                       14,135.42
        9/10/2019     Alvarez & Marsal Disputes & Investigations                                   (94,664.75)                  US Trustee                                                     ‐
        9/10/2019     Frankfurt, Kurnit, Klein & Selz                                               (1,834.67)                  Jenner/Trustee (Professional Fees)                             ‐
        9/10/2019     Baker & Hostetler LLP                                                         (1,121.00)                  Financial Advisors (MP and A&M) (Professional Fees)      94,664.75
        9/16/2019     Zale Corporation                                             3,488.12                                     Whitley Penn (Professional Fees)                          3,649.62
        9/16/2019     Zale Corporation                                             3,106.61                                     Baker & Hostetler (Professional Fees)                     1,121.00
        9/19/2019     Fantasy, Inc.                                                                 (3,488.12)                  Lackenbach Siegel LLP (Professional Fees)                      ‐
        9/19/2019     vDiscovery                                                                    (9,566.63)                  Frankfurt Kurnit Klein & Selz (Professional Fees)         1,834.67
        9/19/2019     Omni Management Group                                                        (14,135.42)                  CRO (Professional Fees)                                        ‐
        9/23/2019     Old AJ, Inc.                                                                 (28,624.21)                  GCAL (Professional Fees)                                       ‐
        9/23/2019     Fantasy, Inc.                                                                 (5,056.73)                  Transfers to DIP Accounts                                77,204.61
        9/23/2019     Old AJ, Inc                                                                  (40,035.55)                  Transfers from DIP Accounts                                    ‐
        9/24/2019     Iron Mountain Corp                                                              (176.52)                  Contractor (Operations)                                        ‐
        9/25/2019     HSBC Bank USA N.A.                                             37.49                                      Appraisals (Operations)                                        ‐
        9/25/2019     GBC, Inc. ‐ Sale 9 ‐ Lots 377 ‐ 387                        85,000.00                                      Royalties (Operations)                                         ‐
                      Ending Balance                                            244,793.63        (202,353.22)     643,806.99   Freight In (Operations)                                        ‐
                                                                                                                                Other Cost of Sales (Operations)                               ‐
                                                                                                                                Security Expenses (Operations)                                 ‐
                                                                                                                                Office Expenses/Bank Charges (Administrative)               176.52
                                                                                                                                Investing Activities                                           ‐
                                                                                                                                Net Payroll (Includes Employee's Taxes)                        ‐
                                                                                                                                Sales, Use, & Other Taxes                                      ‐
                                                                                                                                Employee Benefits                                              ‐
                                                                                                                                Insurance (Worker's Comp, Jeweler's Block & Other)             ‐
                                                                                                                                Telephone Expenses                                             ‐
                                                                                                                                Total GL Account Movement (Debits + Credits)            447,146.85
     18-10509-shl                     Doc 1164            Filed 10/20/19 Entered 10/20/19 22:53:15                               Main Document
                                                                       Pg 17 of 36

Fantasy Inc.
Cash Register
9/1/19 ‐ 9/30/19

Detail Trial Balance
Includes Activities from September 1, 2019 to September 30, 2019
Fantasy, Inc.


United Bank Account #9842
Posting Date       Desc.                                 Debit             Credit       Balance             Amount          Description
                   Beginning Balance                                                              249,877              -   Transfer to Other DIP Accounts
                                                                                                                     8,545 Transfer From Other DIP Accounts
      9/19/2019    Firestar Diamond Inc. - Transfer                3,488                                               -   US Trustee Fees
                   from Firestar of Zale Jul-Aug 2019
                   memo conversion payments
      9/23/2019    Firestar Diamond Inc. - Transfer of             5,057                                               -   Professional Fees
                   Zale memo conversion payments
                   from Firestar Diamond
                                                                                                                       -   Memo Sales (Post Petition)
                                                                                                                       -   Sale of Assets
                                                                                                                       -   Purchase of Treasury Bill
                   Total Activities                                8,545            -               8,545
                   Ending Balance                                                                 258,422


                   Report Total Beginning Balance. .                                              249,877
                   Report Total Activities                         8,545            -               8,545
                   Report Total Ending Balance . . .                                              258,422
  18-10509-shl      Doc 1164    Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
INCOME STATEMENT                             Pg 18 of 36
FOR THE PERIOD (9/1/19 - 9/30/19)

                                     9/1/2019 -
                                     9/30/2019
SALES
  Sales - Regular                         85,000
  Sales - Memo Reporting                     -
                                          85,000

COST OF GOODS SOLD
  COGS - Regular                        914,529
  COGS - Memo Reporting                     -
                                        914,529

GROSS PROFIT                            (829,529)

NET SALES                                85,000
COGS - NET SALES                        914,529

GROSS PROFIT NET OF RETURNS             (829,529)

OTHER INCOME
  Royalty Income                             -

REVISED GROSS PROFIT                    (829,529)

GENERAL & ADMIN EXP.
  Miscellaneous Exp.                        (37)
  Storage Expenses                          200
  Legal Fees                            297,979
  Professional Fees - Other              10,000
  Omni Management Fee                     2,500
  UST Acrrual                            12,318
                                        322,959

TOTAL EXP. BEFORE INT & DEP             322,959

EBIT                                  (1,152,489)

Loss due to Writeoff of A/R             (132,126)

Gain due to Accrual True/Up                2,289

NET LOSS                              (1,282,326)
  18-10509-shl        Doc 1164   Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                              Pg 19 of 36

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (9/1/19 - 9/30/19)


                                                   9/1/2019 -
                                                   9/30/2019
SALES
  Sales - Regular                                          -
  Sales - Memo Reporting                                 8,352
                                                         8,352

COST OF GOODS SOLD
  COGS - Regular                                           -
  COGS - Memo Reporting                                    -
                                                           -

GROSS PROFIT                                             8,352

  Returns - Regular                                        -

  COGS - Regular / Returns                                 -

NET SALES                                                8,352
COGS - NET SALES                                           -

GROSS PROFIT NET OF RETURNS                              8,352

REVISED GROSS PROFIT                                     8,352

EBIT                                                     8,352

Loss due to Writeoff of A/R                            (39,475)

Loss due to Accrual and
Intercompany Liability True/Up                        (136,971)

Gain on Redemption of Treasury Bill                        -

NET LOSS BEFORE TAXES                                 (168,094)

NET LOSS                                              (168,094)
FIRESTAR 18-10509-shl       Doc 1164
         DIAMOND, INC. / FANTASY  INC.   Filed 10/20/19 Entered 10/20/19 22:53:15        Main Document
CONSOLIDATED INCOME STATEMENT                         Pg 20 of 36
FOR THE PERIOD (9/1/19 - 9/30/19)
                                         9/1/2019 -       September
                                         9/30/2019        Groupings
SALES
        Sales - Regular                      85,000                 93,352    Gross Sales
        Sales - Memo Reporting                  -                      -      Returns and Allowances
        Sales - Assets                          -                   93,352    Net Sales
        Sales - Diamonds                      8,352              2,322,785    Beginning Inventory
                                             93,352                    -      Purchases
                                                                       -      Direct Labor
COST OF GOODS SOLD                                                     -      Writeoff of Inventory
      COGS - Regular                        914,529                    -      Appraisal Fees
      COGS - Memo Reporting                     -                      -      Freight In
        COGS - Closeouts                        -                      -      Other Cost of Sales/Adjustments
        COGS - Diamonds                         -               (1,408,256)   Ending Inventory
        Royalty Expenses                        -                  914,529    Cost of Goods Sold
        Advertising Co-Op.                      -
        Markdowns & Allowances                  -                 (821,177)   Gross Profit
        Chargeback Write-Off                    -
        Appraisal Fees                          -                      -      Royaly Income
        Shipping Exp                            -
        EDI Services                            -                      -      Shipping Expense
        Vendor Portal Charges                   -                      -      Royalty Expenses
        Outside Labor                           -                      -      Selling Expense
        Repairs                                 -                      -      Office Salaries
        Other                                   -
                                            914,529               297,979     Professional Fees
                                                                      -       Depreciation and Amortization
GROSS PROFIT                               (821,177)                  -       Rent
                                                                      -       Computer Expenses
        Returns - Regular                        -                    -       Back Office Expense
                                                 -                    -       Vault Monitors
                                                                      -       Payroll Taxes
        COGS - Regular / Returns                 -                    -       Employee Benefits
                                                 -                    -       Insurance
                                                                      163     Office Expenses
                                                                      -       Telephone Expenses
NET SALES                                    93,352               298,142     G&A
COGS - NET SALES                            914,529
                                                                      -       Bank Charges
GROSS PROFIT NET OF RETURNS                (821,177)                  -       Interest Expense
                                                                      -       Bank Attorney Fees
                                                                    2,500     Omni Management Fee
OTHER DILUTION ITEMS                                                  -       Director Fee
                                                                  171,601     Loss due to Writeoff of AR
      Dilution On Returns / Melt Loss            -                 12,318     US Trustee
OTHER INCOME                                                       10,000     V Discovery
        Royalty Income                           -                134,682     Loss due to Accrual True Up
                                                                       -      Gain on Redemption of Treasury Bill
REVISED GROSS PROFIT                       (821,177)
                                                                (1,450,420)   Net Loss
FIRESTAR 18-10509-shl       Doc 1164
         DIAMOND, INC. / FANTASY  INC.      Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
CONSOLIDATED INCOME STATEMENT                            Pg 21 of 36
FOR THE PERIOD (9/1/19 - 9/30/19)
                                            9/1/2019 -       September
                                            9/30/2019        Groupings
GENERAL & ADMIN EXP.
     Miscellaneous Exp.                            (37)
     Storage Expenses                              200
     Legal Fees                                297,979
     Professional Fees - Other                  10,000
     Omni Management Fee                         2,500
     UST Accrual                                12,318
                                               322,959

       Loss due to Accrual True/Up             134,682
       Gain on Redemption of T Bill                -

       Loss due to Writeoff of AR              171,601


TOTAL EXP. BEFORE INT & DEP                    629,243

EBIT                                        (1,450,420)


NET LOSS BEFORE TAXES                       (1,450,420)

CORPORATE TAXES

       Provision for Taxes - Other States           -
                                                    -

NET LOSS                                    (1,450,420)
  18-10509-shl      Doc 1164       Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                                Pg 22 of 36
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (9/1/19 - 9/30/19)

                                                    9/30/2019
CURRENT ASSETS
  Cash - United Bank Account                          643,807
  Cash Equivalents - US Treasury Bill               2,586,396
  Accounts Receivables                              6,650,706
  Allowance for Bad Debts                          (6,419,541)
                                                    3,461,367

OTHER ASSETS
  Due from FGI - CP                                   (59,593)
  Loans & Exchanges                                 2,335,132
  Investment in Subsidiary                            250,000
                                                    2,525,539

INVENTORY
   Inventory - Finished Goods                         166,728
   Inventory - Memo Consignment                     1,122,891
                                                    1,289,619

TOTAL ASSETS                                        7,276,526


CURRENT LIABILITIES
  Accounts Payable                                29,531,221
  Accrued Professional Fees                        2,405,255
                                                  31,936,476

LOANS PAYABLE
  Sub-Debt - Synergies Corp.                       7,941,500
  Sub-Debt - Firestar Holdings Ltd - HK            4,058,500
                                                  12,000,000

CAPITAL ACCOUNT
  Common Stock                                            110
  Paid In Capital                                   4,705,790
  Retained Earnings                               (40,083,524)
  Net Income / (Loss)                              (1,282,326)
                                                  (36,659,950)

TOTAL LIABILITIES & RETAINED EARNINGS               7,276,526




                                               22 of 25
  18-10509-shl      Doc 1164      Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                               Pg 23 of 36

FANTASY, INC.
BALANCE SHEET (INCLUDES
INTERCOMPANY BALANCE WITH FIRESTAR
FOR THE PERIOD (9/1/19 - 9/30/19)

                                                            9/30/2019
CURRENT ASSETS
     Cash In Bank                                              258,422
     Cash Equivalents - US Treasury Bill                     2,984,303
     Accounts Receivables                                      323,230
                                                             3,565,955
INVENTORY
      Inventory - Finished Goods                                   -
      Inventory - Memo Consignment                             118,636
                                                               118,636

TOTAL ASSETS                                                 3,684,591


CURRENT LIABILITIES
     Accounts Payable                                        2,557,730
                                                             2,557,730
CAPITAL ACCOUNT
      Common Stock                                                 100
      Paid In Capital                                          249,900
      Retained Earnings                                      1,044,955
      Net Income / (Loss)                                     (168,094)
                                                             1,126,861

TOTAL LIABILITIES & RETAINED EARNINGS                        3,684,591




                                            Page 23 of 25
                               18-10509-shl
FIRESTAR DIAMOND INC. / FANTASY,    INC.            Doc 1164    Filed 10/20/19 Entered 10/20/19 22:53:15       Main Document
CONSOLIDATED BALANCE SHEET                                                   Pg 24 of 36
FOR THE PERIOD (9/1/19 - 9/30/19)

                                                                        INTERCOMPANY      CONSOLIDATED
                                                           9/30/2019     ELIMINATIONS       9/30/2019       Groupings
    CURRENT ASSETS
           Cash - United Bank Account                        902,229                             902,229       902,229     Cash
           Cash Equivalents - US Treasury Bill             5,570,698                           5,570,698     5,570,698     U.S. Treasury 90-Day T-Bill
           Accounts Receivables                            6,973,937           140,823         7,114,759       695,218     A/R
           Allowance for Bad Debts                        (6,419,541)                         (6,419,541)
                                                           7,027,322                           7,168,145     7,168,145     Total Current Assets

    OTHER ASSETS
            Due from FGI - CP (Related Party)               (59,593)                             (59,593)    2,275,539     Amount due from Insiders
            Loans & Exchanges (Related Parties)           2,335,132                            2,335,132
            Investment in Subsidiary                        250,000           (250,000)              -              -      Other Assets
                                                          2,525,539                            2,275,539

    INVENTORY
            Inventory - Finished Goods                      166,728                              166,728
            Inventory - Memo Consignment                  1,241,527                            1,241,527
                                                          1,408,256                            1,408,256     1,408,256     Inventory

    TOTAL ASSETS                                         10,961,117           (109,177)       10,851,940    10,851,940     Total Assets


    CURRENT LIABILITIES
           Accounts Payable                              32,088,951            140,823        32,229,774
           Accrued Professional Fees                      2,405,255                            2,405,255     2,405,255     Post Petition Accrued Professional Fees
                                                         34,494,206                           34,635,029    44,229,774     Unsecured Debt

    LOANS PAYABLE
            Sub-Debt - Synergies Corp.                    7,941,500                            7,941,500
            Sub-Debt - Firestar Holdings Ltd - HK         4,058,500                            4,058,500
                                                         12,000,000                           12,000,000

    CAPITAL ACCOUNT
             Common Stock                                        210              (100)              110            110    Capital Stock
             Paid In Capital                               4,955,690          (249,900)        4,705,790      4,705,790    Additional Paid In Capital
             Retained Earnings                           (39,038,569)                        (39,038,569)   (40,488,989)   Retained Earnings
             Net Income / (Loss)                          (1,450,420)                         (1,450,420)
                                                         (35,533,089)         (250,000)      (35,783,089)

    TOTAL LIABILITIES & RETAINED EARNINGS                10,961,117           (109,177)       10,851,939    10,851,939     Total Liabilities and Retained Earnings
                       18-10509-shl    Doc 1164   Filed 10/20/19 Entered 10/20/19 22:53:15      Main Document
                                                               Pg 25 of 36
Firestar Diamond Inc / Fantasy Inc
Consolidated Post‐Petition A/P
As of 9/30/19
By Vendor

Firestar Diamond, Inc.
              Vendor                      Balance Due            Current       Up to 30 Days   31-60 Days   Over 60 Days
Omni Management - Accrued                                2,500        2,500                -           -             -
V Discovery - Accrued                                   10,000       10,000                -           -             -
Cost Reduction Solutions                                 4,375          -                  -           -           4,375
Iron Mountain Storage Fees - Accrued                       200          200                -           -             -
Totals                                                  17,075       12,700                -           -           4,375



Fantasy, Inc.
                Vendor                    Balance Due            Current       Up to 30 Days   31-60 Days   Over 60 Days

Totals                                                     -               -               -           -             -

Combined Totals                                         17,075       12,700                -           -           4,375
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15     Main Document
                                                Pg 26 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19             Page       1
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10509
       Case Name:      Firestar Diamond Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee



                                       SUMMARY OF ACCOUNTS
       ACCOUNT NUMBER             TYPE OF ACCOUNT                             ENDING BALANCE
     XXXXXXXXXXXX9796          CHECKING                                        644,955.99
     XXXXXXXXXXXX4617          CHECKING                                         91,498.35
     XXXXXXXXXXXX4625          CHECKING                                        149,679.54
     XXXXXXXXXXXX4633          CHECKING                                         79,129.53
     ................................CHECKING/MMA ACCOUNT...............................
                   ACCOUNT TITLE: Richard Levin
     CHECKING                                             ENCLOSURES                            0
     ACCOUNT NUMBER                   XXXXXXXXXXXX9796    Statement Dates   9/03/19 thru 9/30/19
     PREVIOUS BALANCE                       602,515.58    DAYS IN STATEMENT PERIOD             28
         5 DEPOSITS                         244,793.63    AVERAGE BALANCE              660,270.11
        11 DEBITS                           202,353.22    AVERAGE COLLECTED            660,270.11
     SERVICE CHARGE                                .00
     INTEREST PAID                                 .00
     NEW BALANCE                            644,955.99


                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT             BALANCE
      9/03 AP PAYMENT                                               1,757.41             604,272.99
      9/04 DEPOSIT                                                151,404.00              755,676.99
      9/10 WIRE TRANSFER DEBIT                                      1,121.00-             754,555.99
18-10509-shl   Doc 1164   Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                       Pg 27 of 36
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                                Pg 28 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19          Page       2
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10509
       Case Name:      Firestar Diamond Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee

     CHECKING                                    XXXXXXXXXXXX9796   (Continued)

                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT          BALANCE



      9/10 WIRE TRANSFER DEBIT                                       1,834.67-         752,721.32




      9/10 WIRE TRANSFER DEBIT                                       3,649.62-         749,071.70




      9/10 WIRE TRANSFER DEBIT                                      94,664.75-         654,406.95
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15    Main Document
                                                Pg 29 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19           Page       3
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10509
       Case Name:      Firestar Diamond Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee

     CHECKING                                    XXXXXXXXXXXX9796   (Continued)

                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT           BALANCE




      9/16 PAYABLES                                                 3,106.61            657,513.56
      9/16 PAYABLES                                                 3,488.12            661,001.68
      9/19 WIRE TRANSFER DEBIT                                       3,488.12-          657,513.56




      9/19 WIRE TRANSFER DEBIT                                       9,566.63-          647,946.93
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                                Pg 30 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19          Page       4
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10509
       Case Name:      Firestar Diamond Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee

     CHECKING                                    XXXXXXXXXXXX9796   (Continued)

                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT          BALANCE




      9/19 WIRE TRANSFER DEBIT                                      14,135.42-         633,811.51




      9/23 WIRE TRANSFER DEBIT                                       5,056.73-         628,754.78
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15     Main Document
                                                Pg 31 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date    9/30/19           Page       5
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10509
       Case Name:      Firestar Diamond Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee

     CHECKING                                    XXXXXXXXXXXX9796   (Continued)

                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT            BALANCE




      9/23 WIRE TRANSFER DEBIT                                      28,624.21-           600,130.57




      9/23 WIRE TRANSFER DEBIT                                      40,035.55-           560,095.02




      9/24 BT0920                                                       176.52-          559,918.50
      9/26 DEPOSIT                                                  85,037.49            644,955.99
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15    Main Document
                                                Pg 32 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19           Page       6
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10509
       Case Name:      Firestar Diamond Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee



                   ACCOUNT TITLE: Richard Levin
     CHECKING                                             ENCLOSURES                            0
     ACCOUNT NUMBER                   XXXXXXXXXXXX4617    Statement Dates   9/03/19 thru 9/30/19
     PREVIOUS BALANCE                        91,498.35    DAYS IN STATEMENT PERIOD             28
           DEPOSITS                                .00    AVERAGE BALANCE               91,498.35
           DEBITS                                  .00    AVERAGE COLLECTED             91,498.35
     SERVICE CHARGE                                .00
     INTEREST PAID                                 .00
     NEW BALANCE                             91,498.35



                   ACCOUNT TITLE: Richard Levin
     CHECKING                                             ENCLOSURES                            0
     ACCOUNT NUMBER                   XXXXXXXXXXXX4625    Statement Dates   9/03/19 thru 9/30/19
     PREVIOUS BALANCE                        63,311.54    DAYS IN STATEMENT PERIOD             28
         1 DEPOSITS                          86,368.00    AVERAGE BALANCE              146,594.96
           DEBITS                                  .00    AVERAGE COLLECTED            146,594.96
     SERVICE CHARGE                                .00
     INTEREST PAID                                 .00
     NEW BALANCE                            149,679.54


                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT           BALANCE
      9/04 DEPOSIT                                                 86,368.00            149,679.54


                   ACCOUNT TITLE: Richard Levin
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15    Main Document
                                                Pg 33 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19           Page       7
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10509
       Case Name:      Firestar Diamond Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee

     CHECKING                                             ENCLOSURES                            0
     ACCOUNT NUMBER                   XXXXXXXXXXXX4633    Statement Dates   9/03/19 thru 9/30/19
     PREVIOUS BALANCE                        38,151.96    DAYS IN STATEMENT PERIOD             28
         3 DEPOSITS                          40,977.57    AVERAGE BALANCE               65,015.44
           DEBITS                                  .00    AVERAGE COLLECTED             65,015.44
     SERVICE CHARGE                                .00
     INTEREST PAID                                 .00
     NEW BALANCE                             79,129.53


                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT           BALANCE
      9/04 DEPOSIT                                                 25,400.00             63,551.96
      9/26 DEPOSIT                                                 12,700.00             76,251.96
      9/30 Wire Transfer Credit                                     2,877.57             79,129.53




                                         END OF STATEMENT
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15     Main Document
                                                Pg 34 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19             Page       1
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10511
       Case Name:      Fantasy Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee



                                       SUMMARY OF ACCOUNTS
       ACCOUNT NUMBER             TYPE OF ACCOUNT                             ENDING BALANCE
     XXXXXXXXXXXX9842          CHECKING                                        258,421.82
     ................................CHECKING/MMA ACCOUNT...............................
                   ACCOUNT TITLE: Richard Levin
     CHECKING                                             ENCLOSURES                            0
     ACCOUNT NUMBER                   XXXXXXXXXXXX9842    Statement Dates   9/03/19 thru 9/30/19
     PREVIOUS BALANCE                       249,876.97    DAYS IN STATEMENT PERIOD             28
         2 DEPOSITS                           8,544.85    AVERAGE BALANCE              252,816.65
           DEBITS                                  .00    AVERAGE COLLECTED            252,816.65
     SERVICE CHARGE                                .00
     INTEREST PAID                                 .00
     NEW BALANCE                            258,421.82


                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT             BALANCE
      9/19 Wire Transfer Credit                                     3,488.12              253,365.09




      9/23 Wire Transfer Credit                                     5,056.73              258,421.82
18-10509-shl   Doc 1164   Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                       Pg 35 of 36
18-10509-shl      Doc 1164         Filed 10/20/19 Entered 10/20/19 22:53:15   Main Document
                                                Pg 36 of 36

 PO Box 9020, 95 Elm Street
 West Springfield, MA 01090-9020
 866-959-BANK (2265)
 www.bankatunited.com




                                                                 Date   9/30/19          Page   2
              Richard Levin
              Jenner & Block LLP
              919 Third Ave.
              New York NY 10022




       Case Number:    18-10511
       Case Name:      Fantasy Inc.
                       Debtor
       Trustee Number: 520258
       Trustee Name:   Richard Levin
                       Trustee

     CHECKING                                    XXXXXXXXXXXX9842   (Continued)

                                         ACTIVITY IN DATE ORDER
    DATE          DESCRIPTION                                       AMOUNT          BALANCE
                   FOR FANTASY SALES
                   20190923MMQFMPOU000003
                   20190923MMQFMPOU000019
                   09230932FT03

                                         END OF STATEMENT
